                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   No. 3:10-cr-00057
                                                   )
 TROY LEON MURPHY,                                 )
                                                   )
        Defendant.                                 )

                                             ORDER

       Before the Court is a Post-Conviction Supervision Petition (the “Petition”). (Doc. No. 104.)

The Petition alleges that the Defendant violated the terms of his supervised release by failing to

reside at the Residential Reentry Center for the first six months of his term of supervision, failing

to save fifty percent (50%) of his income while a resident at the RRC, failing to attend and comply

with conditions of treatment at Elam Mental Health Center, and failing to report for drug

screenings (“Violations 1, 2, 3, and 4” respectively). A hearing was held on the Petition on August

22, 2019. At the hearing, the Defendant testified and admitted to Violations 1, 2, 3, and 4,

as contained in the Petition. Accordingly, the Court ADJUDGES the Defendant

GUILTY of Violations 1, 2, 3, and 4.

       Accordingly, the Petition is SUSTAINED. As discussed at the hearing applying the factors

in 18 U.S.C. § 3553a, the Court ORDERS the Defendant to serve a seven (7) month custodial

sentence, to be followed by one (1) year supervised release. Upon release, Defendant shall comply

with all previously-imposed conditions of supervised release.
IT IS SO ORDERED.

                    ____________________________________
                    WAVERLY D. CRENSHAW, JR.
                    CHIEF UNITED STATES DISTRICT JUDGE
